J. B. McPHERSON, District Judge.
It is, T think, beyond doubt flirt these verdicts are too large. The plaintiffs, who were of course bound to prove how much damage they had sustained, offered no evidence that would justify an award of $1.000 in each case. Obviously, as they had each put in a steam plant to assist In operating his mill, each plaintiff was entitled to recover no more than the cost of supplying by steam so much of ihe water power as the defendant had withdrawn from the creek. To this point the testimony was directed, but under no possible view of the evidence could such cost; reach the amount fixed by the jury. Assuming, as I must, that the evidence thus far produced presented fully the plaintiffs’ case, I should feel it my duty to sot aside any verdict based upon that evidence, if it exceeded the sum of $300 in each case. Indeed, this is an extreme estimate of the amount that might be allowed to stand. It is therefore ordered that, if the plaintiff in each case, on or before January 35, 3 903, remits so much of the verdict as exceeds $300, the motion for a new trial will be overruled, and judgment will he entered on the verdict. If no- remittitur is entered, the clerk will make an entry in each (‘ase that a new trial is granted.